NO. 28693

m THE SUPREME coURT oF THE STATE or HAWA:‘: 

 

JADE EMORY, y _,t mg
Petitioner/Plaintiff-Appellant ;r¢o; .... w

 

VS.

HOUSING AND COMMUNITY DEVELOPMENT CORPORATlON
OF HAWAI‘I (“HCDCH”), formerly known as HAWAI‘I HOUSING
AUTHORITY (“HHA”), STATE OF HAWAl‘I and LINDA
LlNGLE, in her official capacity as Governor
of the State of HawaiUq l
Re3pondentS/Defendants-Appellees

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. O5~l-l723)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Acoba, J., for the courtH

The Application for Writ of Certiorari filed on
January 27, 2010 by Petitioner/Plaintiff-Appellant Jade Emory is
hereby rejected.

DATED: Honolulu, Hawafi, February 22, 20lO.

FOR THE COURT:

ASsociate JuStice

 

Jade Emory, petitioner/
plaintiff-appellant, pro se,
on the application.

1 Considered by: Moon, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Sakamoto in place of Recktenwald, J., recuSed.